Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the rolling wheels are disposed in one of the rails, the auxiliary groove and fastener, shaft and shaft seats, and recess formed in the outer surface of plate must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. While the specification do note the above components, the drawings are not clear as to where these components are placed within the structure and therefore it is not clear if the drawings show the claimed features. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the structural limitations regarding the support roller in relation to the balancing plate appear to be in contradiction to the specification in order to perform the claimed function. 
The claimed roller structure lacks structure to allow the roller to be removed, to therefore be able to be adapted for somersault exercise as claimed. The specification notes in Par. 35, that the roller is meant to be removed prior to somersault training, and therefore, is unclear how the roller would be structurally able to be adapted for somersault exercise, which renders the scope of the structure unclear. 
The claimed roller structure lacks any kind of claimed locking structure which similar to above, by lacking the locking structure, the claimed function of being adapted for warm up exercises would not be able to be performed. The specification notes in Par. 38 that the roller should be locked prior to warm up exercises, and as the claim lacks any claimed locking structure, is unclear how the roller would be structurally able to be adapted for warm up exercise, which renders the scope of the structure unclear.
Therefore, since the claimed structure appears to be in contradiction to the specification, the scope of the claimed structure is unclear and not well defined. 
Regarding claim 6, it is not clear whether the claimed rotary mechanism is the same as the claimed rotary joint of claim 1. It appears both terms refer to the same structure, but for sake of clarity, consistent language should be used. 
Regarding claims 4-8, 16, these are dependent from claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glaner (U.S. 20120184412) in view of Wu (U.S. 5807288)
Regarding claim 1, Glaner discloses A dance training device, comprising: a training unit;
wherein: the training unit comprises a base (Fig 1, base 109), an elastic balancing plate (Par. 21, platform can be flexible spring like material), and a self-balancing airbag (Fig. 1, airbag 103) disposed between the elastic balancing plate and the base; 
one end of the base is connected to one end of the elastic balancing plate using a rotary joint (Par. 30, hinge 117); 
the base comprises an upper surface and a balancing trough (Par. 25, compressible element support 115 is balancing trough) disposed on the upper surface, and the self-balancing airbag is located in the balancing trough (Par. 25, balancing trough 115 supports airbag 103); 
However, Glaner does not disclose a support roller 
two sides of the elastic balancing plate comprise two sliding rails respectively;
two ends of the support roller comprise two support mechanisms respectively;
wherein each of the two support mechanisms comprises rolling wheels;
and the support roller is mounted on the elastic balancing plate via the two support mechanisms, wherein the rolling wheels of each support mechanism are disposed in one of the two sliding rails;
and the rolling wheels of each support mechanism are adapted to roll along the one of the two sliding rails, for the purpose of adjusting the distance between the support roller and the rotary joint and the support roller is adapted for somersault and warm-up exercise during dance training of a user. 
Wu discloses a support roller (Col. 4 Lns. 35-40, rollers assembly 9)
two sides are provided with sliding rails (Fig. 2, sliding rails A)
two ends of the support roller are provided with support mechanisms (Col. 4 Lns. 35-37, sliding block 5)
wherein each of the two support mechanisms comprises rolling wheels (Fig. 4, rolling wheels 9 are disposed in block 5)
and the support roller is mounted on the elastic balancing plate via the two support mechanisms, wherein the rolling wheels of each support mechanism are disposed in one of the two sliding rails (Fig. 4, rolling wheels 9 adapted to roll on rails A);
and the rolling wheels of each support mechanism are adapted to roll along the one of the two sliding rails (Fig. 4, rolling wheels 9 adapted to roll on rails A), for the purpose of adjusting the distance between the support roller and the rotary joint and the support roller is adapted for somersault and warm-up exercise during dance training of a user. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the training device of Glaner with the roller of Wu to provide Glaner with the feature of providing further functionality to the training device depending on the user’s preference for use of the training device. 
Regarding claim 4, Glaner discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Glaner discloses two self-balancing airbags (Fig. 2, airbags 103) and four balancing troughs (Fig. 2, troughs 115, Par. 25) are employed; 
every two balancing troughs (Fig. 2, balancing troughs 115 side by side, Par. 25) are arranged side by side, and are adapted to accommodate one of the two self-balancing airbags (Fig. 1, airbags 103 in troughs 114)
Regarding claim 5, Glaner discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Glaner discloses a placement plate (Par. 24, midframe 113); 
the placement plate is disposed at one side of the balancing trough and comprises an auxiliary groove and a fastener (Fig. 2, midframe 113 connects troughs 115, necessarily fastened together) adapted to fasten the balancing trough and the placement plate, and the self-balancing airbag is located in the balancing trough (Par. 25, compressible element support 115 supports compressible ball) and the auxiliary groove of the placement plate.
Regarding claim 6, Glaner discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Glaner discloses the base is connected to the elastic balancing plate through a rotary mechanism (Par. 30, hinge 117) and while Glaner does not explicitly disclose the rotary mechanism comprises a rotating shaft and shaft seats; the rotating shaft runs through the one end of the elastic balancing 17plate; the shaft seats are fixed on the base, and two ends of the rotating shaft are supported by the shaft seats, it is noted these are known components of a hinge mechanism and Glaner discloses (Par. 30, hinge 117 can be constructed using suitable hardware intended for this purpose and may be of any configuration that performs the desired requirement of pivoting about an axis) and therefore would have been obvious to include a rotating shaft supported by shaft seats as claimed. 
Regarding claim 7, Glaner discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Glaner discloses the elastic balancing plate comprises an outer surface and a recess formed on the outer surface; and a buffer cushion (Par. 22, shock absorbing layer 119) is disposed in the recess.
Regarding claim 8, Glaner discloses the claimed invention substantially as claimed, as set forth above in claim 1.
Glaner discloses the elastic balancing plate (Par. 21, platform can be flexible spring like material) and while Glaner does not explicitly disclose an arc-shape, one of ordinary skill in the art would have readily recognized a desired shape would have been obvious as a matter of choice and changes in shape of a claimed invention do not render it nonobvious over the prior art absent persuasive evidence that the particular configuration was significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP 2144.04 (IV)(B)	
Regarding claim 16, Glaner discloses the claimed invention substantially as claimed, as set forth above in claim 1.
Glaner discloses a plurality of support pads is distributed on a bottom surface of the base (Fig. 3, pads 129)

Response to Arguments
Applicant's arguments filed 8/3/2022 have been fully considered but they are not persuasive. 
Regarding the 103 rejection, the applicant only makes conclusory statements that the references cited do not disclose the claimed training unit of a dance training device. While the applicant argues that a person of ordinary skill would not have motivation and skill to modify the device in the cited references to arrive at the dance training device of claim 1 because none of the references suggest structures or methods as how to ensure the correct posture of a user during the dancing training, it is argued by the examiner that as the claims are directed towards an apparatus, structurally the cited references read on the structure claimed as seen above, and therefore whether or not the references explicitly state ensuring correct posture is moot. 
While the applicant argues that none of the cited references taught or recited the support roller as claimed that is movably mounted on the elastic balancing plate, it is argued that again this is conclusory in nature, and as seen from the action above, the primary reference of Glaner discloses a balancing plate and Wu discloses a movable support roller and therefore the combination as a whole reads on the claimed limitations. 
Further, it is argued nowhere in the claim, is the structure claimed to relate to ensuring correct posture, and therefore there is no suggestion in the claim that the structure claimed could be used for ensuring correct posture. 
The examiner has established a prima facie case stating what is taught by the references, what is not taught and the rationale as to why it would have been obvious to one of ordinary skill in the art, therefore the burden shifts to the applicant to explain why it would not have been obvious. See MPEP 2145. Therefore, it is argued it would have been obvious to one of ordinary skill in the art looking at the combination for the reasons provided above and it appears the applicant concedes the combination would have been obvious as no factual evidence has been provided of why the limitation would not be obvious.
Therefore, the rejection is seen above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194. The examiner can normally be reached M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RKP/
/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711